DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2022 has been entered.

Response to Amendment
The Amendment filed 11/24/2021 has been entered.  Claims 1-4, 7-12 & 20-29 are pending in the application.  Claims 5, 6 & 13-19 are cancelled.  Claims 28 & 29 are entered as “New”.  

Claim Objections
Claims 1-4, 7-12 & 21, 22 & 25-29 are objected to because of the following informalities:
Claim 1, Lines 16-17, the limitation “the first material forms bobbin webs projecting axially from the stator core and keeping the windings laterally in place and insulated at both axial ends of the stator teeth” should read --the first material forms bobbin webs projecting axially from the stator core, keeps the windings laterally in place, and provides insulation at both axial ends of the stator teeth--
Claim 21, Line 6, the limitation “the second overmolded material is free of contact with the stator windings” should read --the second overmolded material does not contact 
Claim 25, Lines 18-19, the limitation “the bobbin webs maintain the windings laterally in place and insulate at both axial ends of the stator teeth” should read --the bobbin webs maintain the windings laterally in place, and provides insulation 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

28 & 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 28, the limitation “the stator windings are not overmolded with the first material”, is considered new matter.  The limitation is considered a negative limitation, since the limitation is defining structure or process which is not disclosed in the original disclosure.  The original disclosure only has support for an overmolded first material and windings, but there is no support for this particular limitation.  Instant Application Paragraph 0035 states “[o]ptionally, the windings are spooled on the first surface portion of the stator core after the first surface portion of the stator core is overmolded with the first material”.  However, this statement does not prevent the first material from being overmolded with the windings.  For example, a process where the first material is overmolded on the first surface portion followed by the windings being spooled then the first material again being overmolded on the windings, still reads on the statement, but also allows for the first material to be overmolded with the stator windings.
As to Claim 29, the limitation “the stator windings are not overmolded with the first material”, is considered new matter.  The limitation is considered a negative limitation, since the limitation is defining structure or process which is not disclosed in the original disclosure.  The original disclosure only has support for an overmolded first material and windings, but there is no support for this particular limitation.  Instant Application Paragraph 0035 states “[o]ptionally, the windings are spooled on the first surface portion of the stator core after the first surface portion of the stator core is overmolded with the first material”.  However, this statement does not prevent the first material from being overmolded with the windings.  For example, a process where the first material is overmolded on the first surface portion followed by the windings being spooled then the first material again being overmolded on the windings, still reads on the statement, but also allows for the first material to be overmolded with the stator windings.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 7-9, 20, 21 & 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (U.S. Patent 4,465,437), in view of Ishiguro (U.S. PGPub 2012/0014819), further in view of Ley (U.S. PGPub 2014/0271280), as evidenced by Osawa (U.S. PGPub 2002/0047397).
As to Claim 1, Jensen teaches a pump assembly (Figure 1) comprising: a rotor axle (2) extending along (as shown in Figure 1) a rotor axis (left and right, as shown in Figure 1, within duct 21); an impeller (1) fixed to (as shown in Figure 1) the rotor axle (2); a pump housing (see Figure 1 below) accommodating (as shown in Figure 1) the impeller (1), wherein the pump housing (see Figure 1 below) defines a first radial inner reference surface (the surface of pump housing in contact with bearing retainer 8 in Figure 1); a drive motor (3/11/12) comprising a stator (11/12) and a wet-running (Column 3, Lines 17-20) rotor (3; Column 3, Lines 17-21, defines Element 3 as the verb “to rotate”; Figure 1 shows Element 3 pointing to the rotor; for the purpose of examination, the use of Element 3 in Column 3, Lines 17-21, will be considered a typo, since a structural element is not a verb, and Element 3 points to a rotor in Figure 1; as such, Element 3 will be interpreted as the rotor during examination), wherein the rotor (3) is fixed to (as shown in Figure 1) the rotor axle (2) for driving (as shown in Figure 1) the impeller (6), wherein the stator (11/12) comprises a stator core (12) defining a second radial inner reference surface (see Figure 1 below); a rotor can (see Figure 1 below) accommodating (as shown in Figure 1) the wet-running (Column 3, Lines 17-20) rotor (3), wherein the rotor can (see Figure 1 below) comprises a rotor can flange (see Figure 1 below); and a stator housing (see Figure 1 below) accommodating (as shown in Figure 1) the stator (11/12), the stator (11/12) comprising windings (11) around the stator core (12)…wherein a second surface portion (see Figure 1 below) of the stator core (12) is covered with a second material (see Figure 1 below) forming walls (see Figure 1 below) of the stator housing (see Figure 1 below), wherein the second material (see Figure 1 below) has no contact with (as shown in Figure 1) the stator windings (11), and wherein the second radial inner reference surface (see Figure 1 below) is in heat-conductive contact (since the stator core 11/12 is directly in contact with the rotor can, as shown in Figure 1, one of ordinary skill in the art would conclude heat can be conducted between the two structural elements) with the rotor can (see Figure 1 below).  Jensen continues to teach a first element comprised of a material covering the windings and a first surface of the stator (see Figure 1 below), and a second element comprised of a material covering a second surface of the stator forming walls of the stator housing (see Figure 1 below), where the first and second elements are distinct and separate from each other.

    PNG
    media_image1.png
    797
    717
    media_image1.png
    Greyscale

Jensen Figure 1, Modified by Examiner

Jensen is silent on the stator comprising a stator core formed as a stator ring with radially inwardly projecting stator teeth, wherein the stator teeth define a second radial inner reference surface…the type of material used for either of the first and second elements, so does not explicitly teach a first surface portion of the stator core is overmolded with a first material as an electrically insulating layer between the windings and the stator core, wherein the first surface portion of the stator core serves as a bobbin former for the stator windings to be spooled on, wherein the first material forms bobbin webs projecting axially from the stator core and keeping the windings laterally in place and insulated at both axial ends of the stator teeth, and wherein a second surface portion of the stator core is overmolded with a second material forming walls of the stator housing.
Ishiguro describes a pump with an impeller actuated by an electric motor with an inner rotor (see Figure 1), and teaches the stator core (13a) is formed as a stator ring (as shown in Figure 2) with radially inwardly projecting stator teeth (13c); the stator teeth (13c) define a second radial inner reference surface (the radially inner surface of 13d in contact with 14; Figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to make the stator core, as taught by Jensen, as modified, with radially inwardly projecting stator teeth, as taught by Ishiguro.  A radially inwardly projecting stator tooth structure, as taught by Ishiguro provides a means to wind the coils (Paragraph 0020) and stably supports the stator (Paragraph 0022).
Once the Ishiguro radially inwardly projecting teeth are modified into Jensen, the Ishiguro second radial inner reference surface would align with the second radial inner reference surface, as shown in Jensen Figure 1 above.  Additionally, the Jensen stator core (11/12) would be formed as a stator ring (as shown in Ishiguro Figure 2) with radially inwardly projecting stator teeth (Ishiguro 13c).
Ley describes a pump with an impeller actuated by an electric motor with an inner rotor (see Figure 7), and teaches a first surface portion (the top of Element 78 in Figure 7; it should be noted the structure labeled as Element 78 in Figure 7 should be labeled Element 52 --stator core-- to align with the rest of the reference figures, particularly Figures 4/5, as one of ordinary skill in the art would consider Element 78 in Figure 7 the stator core, not the rotor core, as described in the specification; this will be considered a typo during examination, and Element 78 in Figure 7 will be considered the stator core, whereas Element 52 will be considered the stator core in Figures 4 & 5) of the stator core (78 in Figure 7, 52 in Figures 4/5) is overmolded (Paragraph 029) with a first material (57; thermoplastic polyester resin; Paragraph 0031) as an insulating layer (Paragraph 0031) between the windings (54) and the stator core (78 in Figure 7, 52 in Figures 4/5), wherein the first surface portion (the top of Element 78 in Figure 7) of the stator core (78 in Figure 7, 52 in Figures 4/5) serves as a bobbin former (see 112(b) rejection above for interpretation clarification; as shown in Figures 7-9, the first material 57 forms a bobbin which is in contact with the first surface portion -- the top of Element 78 in Figure 7) for the stator windings (54) to be spooled on (as shown in Figures 7-9), wherein the first material (57) forms bobbin webs (see Figure 7 below) projecting axially (as shown in Figure 7) from the stator core (78 in Figure 7, 52 in Figures 4/5) and keeping the windings (54) laterally in place (since the windings are fully encapsulated by the first material, one of ordinary skill in the art would conclude the bobbin webs created by the first material keeps the winding laterally in place)…and wherein a second surface portion (the outer surface of stator core of the stator core 78 in Figure 7, 52 in Figures 4/5) of the stator core (78 in Figure 7, 52 in Figures 4/5) is overmolded (Paragraph 0029) with a second material (50; thermoplastic blend of polyphenylene oxide (PPO) and polystyrene (PS) resin) forming walls (see Figure 7 below) of the stator housing (50).

    PNG
    media_image2.png
    627
    814
    media_image2.png
    Greyscale

Ley Figure 7, Modified by Examiner

Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to replace the first element, as taught by Jensen, as modified, with an insulating thermoplastic polyester resin overmold, as taught by Ley.  One of ordinary skill in the art would be motivated to use the insulating thermoplastic polyester resin overmold to ensure suitable insulation between the winding and the stator core (Ley Paragraph 0031).
It would have been obvious to one of ordinary skill in the art at the time of invention to make the second element, as taught by Jensen, with a thermoplastic blend of polyphenylene oxide (PPO) and polystyrene (PS) resin overmold as taught by Ley.  One of ordinary skill in the art would be motivated to use a thermoplastic blend of polyphenylene oxide (PPO) and polystyrene (PS) resin overmold for the second element material, to ensure the stator “is sealed from exposure to liquid from both within and outside the motor (Paragraph 0031).”
Although Ley describes the second material (Ley 50) as being overmolded between the stator core (Ley 78 in Ley Figure 7) and the rotor can (Ley 76), one of ordinary skill in the art would be motivated to overmold the second materials in a manner shown by Jensen Figure 1 to ensure the materials the structural support as intended by Jensen.  Therefore, after Ley is modified into Jensen, the Jensen second element will maintain substantially the same dimensions.  The only difference will be the first and second elements are made from the respective materials, they are overmolded, and the first material encapsulates the windings so is placed between the stator core and windings to provide insulation, as taught by Ley.  Even after modifying the Ley insulating thermoplastic polyester resin overmold into Jensen, the second material still would not contact the Ley Jensen stator windings, since the Ley insulating thermoplastic polyester resin overmold completely encapsulates the windings.
Although Ley explicitly states the insulating thermoplastic polyester resin overmold is insulating (Paragraph 0031), Ley does not explicitly state the insulating thermoplastic polyester resin overmold is electrically insulating.  Within the context of the reference, structure, and function of the defined structure, one of ordinary skill in the art would conclude the Ley insulating thermoplastic polyester resin overmold is electrically insulating, as evidenced by Osawa, to provide electric insulation between the Ley windings 54 and the Ley stator core 52 --78 in Figure 7--.  Osawa teaches a similar structure to the defined Ley and Jensen stators, and teaches the insulating material 37/43 between the windings 39 and stator core 35 (see Figure 1) are made of a synthetic resin exhibiting electrical insulating properties (Paragraph 0035).  Therefore, one of ordinary skill in the art would also recognize the Ley insulating thermoplastic polyester resin overmold is electrically insulating.
The modification of Ley into Jensen results in the first material providing insulation (Ley Paragraph 0031, as evidenced by Osawa) at both axial ends (left and right ends of Jensen 12, as viewed in Jensen Figure 1) of the stator teeth (Ishiguro 13c).
As to Claim 2, Jensen, as modified, teaches all the limitations of Claim 1, and continues to teach the first material (Jensen first element, modified by Ley, as described in the Claim 1 rejection above) covers a radially inner surface (when considering the combination of the Ishiguro and Ley teachings, one of ordinary skill in the art would recognize overmolding the Jensen first element would result in covering one of the radially inner surfaces shown in Ishiguro Figures 2/3, once modified into Jensen) of the stator ring (Jensen 12, modified by Ishiguro) with a first thickness (see Jensen Figure 1 below); and the second material (Jensen second element, modified by Ley, as described in the Claim 1 rejection above) covers a radially outer surface (as shown in Jensen Figure 1 in the Claim 1 rejection above) of the stator ring (Jensen 12, modified by Ishiguro) with a second thickness (see Jensen Figure 1 below); and the first thickness (see Jensen Figure 1 below) is less than the second thickness (see Jensen Figure 1 below).

    PNG
    media_image3.png
    668
    730
    media_image3.png
    Greyscale

Jensen Figure 1, Modified by Examiner

As to Claim 7, Jensen, as modified, teaches all the limitations of Claim 1, and continues to teach the pump housing (as shown in Jensen Figure 1 in the Claim 1 rejection above) defines a first annular reference surface (see Jensen Figure 1 below) facing away from (as shown in Jensen Figure 1) the impeller (Jensen 1); the second material (as shown in Jensen Figure 1 in the Claim 1 rejection above) defines a second annular reference surface (see Jensen Figure 1 below) facing towards (as shown in Jensen Figure 1) the impeller (Jensen 1); and the second annular reference surface (see Jensen Figure 1 below) is biased against (as shown in Jensen Figure 1) the first annular reference surface (see Jensen Figure 1 below).

    PNG
    media_image4.png
    797
    717
    media_image4.png
    Greyscale

Jensen Figure 1, Modified by Examiner

As to Claim 8, Jensen, as modified, teaches all the limitations of Claim 1, and continues to teach the rotor can (see Jensen Figure 1 in the Claim 1 rejection above) comprises a radial outer alignment surface (see Jensen Figure 1 below) aligned substantially perpendicular to (as shown in Jensen Figure 1) a first annular reference surface (see Jensen Figure 1 in the Claim 7 rejection above) of the pump housing (see Jensen Figure 1 in the Claim 1 rejection above) by radially abutting against (as shown in Jensen Figure 1) the second radial inner reference surface (see Jensen Figure 1 below).

    PNG
    media_image5.png
    797
    717
    media_image5.png
    Greyscale

Jensen Figure 1, Modified by Examiner

As to Claim 9, Jensen, as modified, teaches all the limitations of Claim 1, and continues to teach a first radial bearing ring (Jensen 4) in sliding contact with (as shown in Jensen Figure 1; Jensen Column 2, Lines 59-68) the rotor axle (Jensen 2); a bearing retainer (Jensen 8) supporting (as shown in Jensen Figure 1) the first radial bearing ring (Jensen 4) and centering (as shown in Jensen Figure 1) the first radial bearing ring (Jensen 4) with respect to (as shown in Jensen Figure 1) the first radial inner reference surface (the surface of pump housing in contact with Jensen bearing retainer 8 in Jensen Figure 1) of the pump housing (as shown in Jensen Figure 1 in the Claim 1 rejection above); the rotor can flange (as shown in Jensen Figure 1 in the Claim 1 rejection above) has a radial distance (as shown in Jensen Figure 1) to the pump housing (as shown in Jensen Figure 1 in the Claim 1 rejection above); and the rotor can (as shown in Jensen Figure 1 in the Claim 1 rejection above) comprises a radial inner centering surface (see Jensen Figure 1 below, where the surface shown below is radially in compared to the outer edge of the rotor can flange) centered by (as shown in Jensen Figure 1) radially abutting against (as shown in Jensen Figure 1) a radial outer centering surface (see Jensen Figure 1 below, where the surface shown below is radially out compared to the inner edge of the bearing retainer) of the bearing retainer (Jensen 8).

    PNG
    media_image6.png
    797
    717
    media_image6.png
    Greyscale

Jensen Figure 1, Modified by Examiner

As to Claim 20, Jensen teaches a wet rotor centrifugal pump assembly (Figure 1) comprising: a rotor axle (2) extending along (as shown in Figure 1) a rotor axis (left and right, as shown in Figure 1, within duct 21); an impeller (1) fixed to (as shown in Figure 1) the rotor axle (2); a pump housing (see Figure 1 in Claim 1 rejection above) accommodating (as shown in Figure 1) the impeller (1), wherein the pump housing (see Figure 1 in Claim 1 rejection above) defines a first radial inner reference surface (the surface of pump housing in contact with bearing retainer 8 in Figure 1); a drive motor (3/11/12) comprising a stator (11/12) and a wet-running (Column 3, Lines 17-20) rotor (3; Column 3, Lines 17-21, defines Element 3 as the verb “to rotate”; Figure 1 shows Element 3 pointing to the rotor; for the purpose of examination, the use of Element 3 in Column 3, Lines 17-21, will be considered a typo, since a structural element is not a verb, and Element 3 points to a rotor in Figure 1; as such, Element 3 will be interpreted as the rotor during examination), wherein the rotor (3) is fixed to (as shown in Figure 1) the rotor axle (2) for driving (as shown in Figure 1) the impeller (6), wherein the stator (11/12) comprises a stator core (12), the stator core (12) defining a second radial inner reference surface (see Figure 1 in Claim 1 rejection above); a rotor can (see Figure 1 in Claim 1 rejection above) accommodating (as shown in Figure 1) the wet-running (Column 3, Lines 17-20) rotor (3), wherein the rotor can (see Figure 1 in Claim 1 rejection above) comprises a rotor can flange (see Figure 1 in Claim 1 rejection above); and a stator housing (see Figure 1 in Claim 1 rejection above) accommodating (as shown in Figure 1) the stator (11/12), the stator (11/12) comprising windings (11) around the stator core (12)…wherein a second surface portion (see Figure 1 in the Claim 1 rejection above) of the stator core (12) is covered with a second material (see Figure 1 in the Claim 1 rejection above) forming walls (see Figure 1 in the Claim 1 rejection above) of the stator housing (see Figure 1 in the Claim 1 rejection above), wherein the second material (see Figure 1 in the Claim 1 rejection above) being located at a spaced location from (as shown in Figure 1) the stator windings (11), and the second radial inner reference surface (see Figure 1 in Claim 1 rejection above) being in heat-conductive contact with (since the stator core 11/12 is directly in contact with the rotor can, as shown in Figure 1, one of ordinary skill in the art would conclude heat can be conducted between the two structural elements) the rotor can (see Figure 1 in Claim 1 rejection above).  Jensen continues to teach a first element comprised of a material covering the windings and a first surface of the stator (see Figure 1 in the Claim 1 rejection above), and a second element comprised of a material covering a second surface of the stator forming walls of the stator housing (see Figure 1 in the Claim 1 rejection above), where the first and second elements are distinct and separate from each other.
Jensen is silent on the stator comprising a stator core formed as a stator ring with radially inwardly projecting stator teeth, wherein the stator teeth define a second radial inner reference surface…and the type of material used for either of the first and second elements, so does not explicitly teach a first surface portion of the stator core is overmolded with a first material as an electrically insulating layer between the windings and the stator core, the first surface portion of the stator core being configured as a bobbin former for the stator windings to be wound about, wherein the first material defines at least a portion of at least a plurality of bobbins webs projecting axially from the stator core, the bobbin webs being configured to fix the windings laterally in place and to insulate at both axial ends of the stator teeth, and wherein a second surface portion of the stator core is overmolded with a second material forming walls of the stator housing, the second overmolded material being located at a spaced location from the stator windings.
Ishiguro describes a pump with an impeller actuated by an electric motor with an inner rotor (see Figure 1), and teaches the stator core (13a) is formed as a stator ring (as shown in Figure 2) with radially inwardly projecting stator teeth (13c); the stator teeth (13c) define a second radial inner reference surface (the radially inner surface of 13d in contact with 14; Figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to make the stator core, as taught by Jensen, as modified, with radially inwardly projecting stator teeth, as taught by Ishiguro.  A radially inwardly projecting stator tooth structure, as taught by Ishiguro provides a means to wind the coils (Paragraph 0020) and stably supports the stator (Paragraph 0022).
Once the Ishiguro radially inwardly projecting teeth are modified into Jensen, the Ishiguro second radial inner reference surface would align with the second radial inner reference surface, as shown in Jensen Figure 1 above.  Additionally, the Jensen stator core (11/12) would be formed as a stator ring (as shown in Ishiguro Figure 2) with radially inwardly projecting stator teeth (Ishiguro 13c).
Ley describes a pump with an impeller actuated by an electric motor with an inner rotor (see Figure 7), and teaches a first surface portion (the top of Element 78 in Figure 7; it should be noted the structure labeled as Element 78 in Figure 7 should be labeled Element 52 --stator core-- to align with the rest of the reference figures, particularly Figures 4/5, as one of ordinary skill in the art would consider Element 78 in Figure 7 the stator core, not the rotor core, as described in the specification; this will be considered a typo during examination, and Element 78 in Figure 7 will be considered the stator core, whereas Element 52 will be considered the stator core in Figures 4 & 5) of the stator core (78 in Figure 7, 52 in Figures 4/5) is overmolded (Paragraph 029) with a first material (57; thermoplastic polyester resin; Paragraph 0031) as an insulating layer (Paragraph 0031) between the windings (54) and the stator core (78 in Figure 7, 52 in Figures 4/5), the first surface portion (the top of Element 78 in Figure 7) of the stator core (78 in Figure 7, 52 in Figures 4/5) being configured as a bobbin former (see 112(b) rejection above for interpretation clarification; as shown in Figures 7-9, the first material 57 forms a bobbin which is in contact with the first surface portion -- the top of Element 78 in Figure 7) for the stator windings (54) to be wound about (as shown in Figures 7-9), wherein the first material (57) defines at least a portion of at least a plurality of bobbins webs (see Ley Figure 7 in the Claim 1 rejection above) projecting axially (as shown in Figure 7) from the stator core (78 in Figure 7, 52 in Figures 4/5), the bobbin webs (see Ley Figure 7 in the Claim 1 rejection above) being configured to fix the windings (54) laterally in place (since the windings are fully encapsulated by the first material, one of ordinary skill in the art would conclude the bobbin webs created by the first material keeps the winding laterally in place)…and wherein a second surface portion (the outer surface of stator core of the stator core 78 in Figure 7, 52 in Figures 4/5) of the stator core (78 in Figure 7, 52 in Figures 4/5) is overmolded (Paragraph 0029) with a second material (50; thermoplastic blend of polyphenylene oxide (PPO) and polystyrene (PS) resin) forming walls (see Ley Figure 7 in the Claim 1 rejection above) of the stator housing (50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to replace the first element, as taught by Jensen, as modified, with an insulating thermoplastic polyester resin overmold, as taught by Ley.  One of ordinary skill in the art would be motivated to use the insulating thermoplastic polyester resin overmold to ensure suitable insulation between the winding and the stator core (Ley Paragraph 0031).
It would have been obvious to one of ordinary skill in the art at the time of invention to make the second element, as taught by Jensen, with a thermoplastic blend of polyphenylene oxide (PPO) and polystyrene (PS) resin overmold, as taught by Ley.  One of ordinary skill in the art would be motivated to use a thermoplastic blend of polyphenylene oxide (PPO) and polystyrene (PS) resin overmold for the second element material, to ensure the stator “is sealed from exposure to liquid from both within and outside the motor (Paragraph 0031).”
Although Ley describes the second material (Ley 50) as being overmolded between the stator core (Ley 78 in Ley Figure 7) and the rotor can (Ley 76), one of ordinary skill in the art would be motivated to overmold the second materials in a manner shown by Jensen Figure 1 to ensure the materials the structural support as intended by Jensen.  Therefore, after Ley is modified into Jensen, the Jensen second element will maintain substantially the same dimensions.  The only difference will be the first and second elements are made from the respective materials, they are overmolded, and the first material encapsulates the windings so is placed between the stator core and windings to provide insulation, as taught by Ley.  Even after modifying the Ley insulating thermoplastic polyester resin overmold into Jensen, the second material still would not contact the Ley Jensen stator windings, since the Ley insulating thermoplastic polyester resin overmold completely encapsulates the windings.
Although Ley explicitly states the insulating thermoplastic polyester resin overmold is insulating (Paragraph 0031), Ley does not explicitly state the insulating thermoplastic polyester resin overmold is electrically insulating.  Within the context of the reference, structure, and function of the defined structure, one of ordinary skill in the art would conclude the Ley insulating thermoplastic polyester resin overmold is electrically insulating, as evidenced by Osawa, to provide electric insulation between the Ley windings 54 and the Ley stator core 52 --78 in Figure 7--.  Osawa teaches a similar structure to the defined Ley and Jensen stators, and teaches the insulating material 37/43 between the windings 39 and stator core 35 (see Figure 1) are made of a synthetic resin exhibiting electrical insulating properties (Paragraph 0035).  Therefore, one of ordinary skill in the art would also recognize the Ley insulating thermoplastic polyester resin overmold is electrically insulating.
The modification of Ley into Jensen results in the first material providing insulation (Ley Paragraph 0031, as evidenced by Osawa) at both axial ends (left and right ends of Jensen 12, as viewed in Jensen Figure 1) of the stator teeth (Ishiguro 13c)… the second overmolded material (Jensen Second Element, as shown in Jensen Figure 1 in the Claim 1 rejection above, modified to be the second material, as taught by Ley) being located at a spaced location from (as shown in Jensen Figure 1) the stator windings (Jensen 11).
As to Claim 21, Jensen, as modified, teaches all the limitations of Claim 20, and continues to teach the first material (Jensen first element, modified by Ley, as described in the Claim 1 rejection above) covers a radially inner surface (when considering the combination of the Ishiguro and Ley teachings, one of ordinary skill in the art would recognize overmolding the Jensen first element would result in covering one of the radially inner surfaces shown in Ishiguro Figures 2/3, once modified into Jensen) of the stator ring (Jensen 12, modified by Ishiguro) with a first thickness (see Jensen Figure 1 in the Claim 2 rejection above); and the second material (Jensen second element, modified by Ley, as described in the Claim 1 rejection above) covers a radially outer surface (as shown in Jensen Figure 1 in the Claim 1 rejection above) of the stator ring (Jensen 12, modified by Ishiguro) with a second thickness (see Jensen Figure 1 in the Claim 2 rejection above); the second overmolded material (Jensen Second Element, as shown in Jensen Figure 1 in the Claim 1 rejection above, modified to be the second material, as taught by Ley) is free of contact (as shown in Jensen Figure 1) with the stator windings (Jensen 11); and the first thickness (see Jensen Figure 1 in the Claim 2 rejection above) is less than the second thickness (see Jensen Figure 1 in the Claim 2 rejection above).
As to Claim 23, Jensen, as modified, teaches all the limitations of Claim 20, and continues to teach the rotor can (see Jensen Figure 1 in the Claim 1 rejection above) comprises a radial outer alignment surface (see Jensen Figure 1 in the Claim 8 rejection above) aligned substantially perpendicular to (as shown in Jensen Figure 1) a first annular reference surface (see Jensen Figure 1 in the Claim 7 rejection above) of the pump housing (see Jensen Figure 1 in the Claim 1 rejection above) by radially abutting against (as shown in Jensen Figure 1) the second radial inner reference surface (see Jensen Figure 1 in the Claim 8 rejection above).
As to Claim 24, Jensen, as modified, teaches all the limitations of Claim 20, and continues to teach a first radial bearing ring (Jensen 4) in sliding contact with (as shown in Jensen Figure 1; Jensen Column 2, Lines 59-68) the rotor axle (Jensen 2); a bearing retainer (Jensen 8) supporting (as shown in Jensen Figure 1) the first radial bearing ring (Jensen 4) and centering (as shown in Jensen Figure 1) the first radial bearing ring (Jensen 4) with respect to (as shown in Jensen Figure 1) the first radial inner reference surface (the surface of pump housing in contact with Jensen bearing retainer 8 in Jensen Figure 1) of the pump housing (as shown in Jensen Figure 1 in the Claim 1 rejection above); the rotor can flange (as shown in Jensen Figure 1 in the Claim 1 rejection above) has a radial distance (as shown in Jensen Figure 1) to the pump housing (as shown in Jensen Figure 1 in the Claim 1 rejection above); and the rotor can (as shown in Jensen Figure 1 in the Claim 1 rejection above) comprises a radial inner centering surface (see Jensen Figure 1 in the Claim 9 rejection above, where the surface shown below is radially in compared to the outer edge of the rotor can flange) centered by (as shown in Jensen Figure 1) radially abutting against (as shown in Jensen Figure 1) a radial outer centering surface (see Jensen Figure 1 in the Claim 9 rejection above, where the surface shown below is radially out compared to the inner edge of the bearing retainer) of the bearing retainer (Jensen 8).
As to Claim 25, Jensen teaches a wet rotor centrifugal pump assembly (Figure 1) comprising: a rotor axle (2) extending along (as shown in Figure 1) a rotor axis (left and right, as shown in Figure 1, within duct 21); an impeller (1) fixed to (as shown in Figure 1) the rotor axle (2); a pump housing (see Figure 1 in Claim 1 rejection above) accommodating (as shown in Figure 1) the impeller (1), wherein the pump housing (see Figure 1 in Claim 1 rejection above) defines a first radial inner reference surface (the surface of pump housing in contact with bearing retainer 8 in Figure 1); a drive motor (3/11/12) comprising a stator (11/12) and a wet-running (Column 3, Lines 17-20) rotor (3; Column 3, Lines 17-21, defines Element 3 as the verb “to rotate”; Figure 1 shows Element 3 pointing to the rotor; for the purpose of examination, the use of Element 3 in Column 3, Lines 17-21, will be considered a typo, since a structural element is not a verb, and Element 3 points to a rotor in Figure 1; as such, Element 3 will be interpreted as the rotor during examination), wherein the rotor (3) is fixed to (as shown in Figure 1) the rotor axle (2) for driving (as shown in Figure 1) the impeller (6), the stator (11/12) being located at a spaced location from (as shown in Figure 1, the stator 11/12 is radially spaced from the rotor 3) the rotor (3), wherein the stator (11/12) comprises a stator core (12), the stator core (12) defining a second radial inner reference surface (see Figure 1 in Claim 1 rejection above); a rotor can (see Figure 1 in Claim 1 rejection above) accommodating (as shown in Figure 1) the wet-running (Column 3, Lines 17-20) rotor (3), wherein the rotor can (see Figure 1 in Claim 1 rejection above) comprises a rotor can flange (see Figure 1 in Claim 1 rejection above); and a stator housing (see Figure 1 in Claim 1 rejection above) accommodating (as shown in Figure 1) the stator (11/12), the stator (11/12) comprising windings (11) around the stator core (12)…wherein a second surface portion (see Figure 1 in the Claim 1 rejection above) of the stator core (12) is covered with a second material (see Figure 1 in the Claim 1 rejection above) forming walls (see Figure 1 in the Claim 1 rejection above) of the stator housing (see Figure 1 in the Claim 1 rejection above), wherein the second material (see Figure 1 in the Claim 1 rejection above) being located at a spaced location from (as shown in Figure 1) the stator windings (11), the second radial inner reference surface (see Figure 1 in Claim 1 rejection above) being in heat-conductive contact with (since the stator core 11/12 is directly in contact with the rotor can, as shown in Figure 1, one of ordinary skill in the art would conclude heat can be conducted between the two structural elements) the rotor can (see Figure 1 in Claim 1 rejection above).
Jensen is silent on the stator comprising a stator core formed as a stator ring with radially inwardly projecting stator teeth, wherein the stator teeth define a second radial inner reference surface…and the type of material used for either of the first and second elements, so does not explicitly teach a first surface portion of the stator core is overmolded with a first material as an electrically insulating layer between the windings and the stator core, the first surface portion of the stator core defining a bobbin former for the stator windings to be wound about, the bobbin former comprising bobbin webs projecting axially from the stator core, the bobbin webs comprising the first material, wherein the bobbin webs maintain the windings laterally in place and insulated at both axial ends of the stator teeth, and wherein a second surface portion of the stator core is overmolded with a second material forming walls of the stator housing.
Ishiguro describes a pump with an impeller actuated by an electric motor with an inner rotor (see Figure 1), and teaches the stator core (13a) is formed as a stator ring (as shown in Figure 2) with radially inwardly projecting stator teeth (13c); the stator teeth (13c) define a second radial inner reference surface (the radially inner surface of 13d in contact with 14; Figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to make the stator core, as taught by Jensen, as modified, with radially inwardly projecting stator teeth, as taught by Ishiguro.  A radially inwardly projecting stator tooth structure, as taught by Ishiguro provides a means to wind the coils (Paragraph 0020) and stably supports the stator (Paragraph 0022).
Once the Ishiguro radially inwardly projecting teeth are modified into Jensen, the Ishiguro second radial inner reference surface would align with the second radial inner reference surface, as shown in Jensen Figure 1 above.  Additionally, the Jensen stator core (11/12) would be formed as a stator ring (as shown in Ishiguro Figure 2) with radially inwardly projecting stator teeth (Ishiguro 13c).
Ley describes a pump with an impeller actuated by an electric motor with an inner rotor (see Figure 7), and teaches a first surface portion (the top of Element 78 in Figure 7; it should be noted the structure labeled as Element 78 in Figure 7 should be labeled Element 52 --stator core-- to align with the rest of the reference figures, particularly Figures 4/5, as one of ordinary skill in the art would consider Element 78 in Figure 7 the stator core, not the rotor core, as described in the specification; this will be considered a typo during examination, and Element 78 in Figure 7 will be considered the stator core, whereas Element 52 will be considered the stator core in Figures 4 & 5) of the stator core (78 in Figure 7, 52 in Figures 4/5) is overmolded (Paragraph 029) with a first overmolded material (57; thermoplastic polyester resin; Paragraph 0031) as an insulating layer (Paragraph 0031) between the windings (54) and the stator core (78 in Figure 7, 52 in Figures 4/5), the first surface portion (the top of Element 78 in Figure 7) of the stator core(78 in Figure 7, 52 in Figures 4/5)  defining a bobbin former (see 112(b) rejection above for interpretation clarification; as shown in Figures 7-9, the first material 57 forms a bobbin which is in contact with the first surface portion -- the top of Element 78 in Figure 7) for the stator windings (54) to be wound about (as shown in Figures 7-9), the bobbin former (see 112(b) rejection above for interpretation clarification; as shown in Figures 7-9, the first material 57 forms a bobbin which is in contact with the first surface portion -- the top of Element 78 in Figure 7) comprising bobbin webs (see Ley Figure 7 in the Claim 1 rejection above) projecting axially (as shown in Figure 7) from the stator core (78 in Figure 7, 52 in Figures 4/5), the bobbin webs (see Ley Figure 7 in the Claim 1 rejection above) comprising (as shown in Figure 7) the first material (57), wherein the bobbin webs (see Ley Figure 7 in the Claim 1 rejection above) maintain the windings (54) laterally in place (since the windings are fully encapsulated by the first material, one of ordinary skill in the art would conclude the bobbin webs created by the first material keeps the winding laterally in place)…and wherein a second surface portion (the outer surface of stator core of the stator core 78 in Figure 7, 52 in Figures 4/5) of the stator core (78 in Figure 7, 52 in Figures 4/5) is overmolded (Paragraph 0029) with a second material (50; thermoplastic blend of polyphenylene oxide (PPO) and polystyrene (PS) resin) forming walls (see Ley Figure 7 in the Claim 1 rejection above) of the stator housing (50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to replace the first element, as taught by Jensen, as modified, with an insulating thermoplastic polyester resin overmold, as taught by Ley.  One of ordinary skill in the art would be motivated to use the insulating thermoplastic polyester resin overmold to ensure suitable insulation between the winding and the stator core (Ley Paragraph 0031).
It would have been obvious to one of ordinary skill in the art at the time of invention to make the second element, as taught by Jensen, with a thermoplastic blend of polyphenylene oxide (PPO) and polystyrene (PS) resin overmold, as taught by Ley.  One of ordinary skill in the art would be motivated to use a thermoplastic blend of polyphenylene oxide (PPO) and polystyrene (PS) resin overmold for the second element material, to ensure the stator “is sealed from exposure to liquid from both within and outside the motor (Paragraph 0031).”
Although Ley describes the second material (Ley 50) as being overmolded between the stator core (Ley 78 in Ley Figure 7) and the rotor can (Ley 76), one of ordinary skill in the art would be motivated to overmold the second materials in a manner shown by Jensen Figure 1 to ensure the materials the structural support as intended by Jensen.  Therefore, after Ley is modified into Jensen, the Jensen second element will maintain substantially the same dimensions.  The only difference will be the first and second elements are made from the respective materials, they are overmolded, and the first material encapsulates the windings so is placed between the stator core and windings to provide insulation, as taught by Ley.  Even after modifying the Ley insulating thermoplastic polyester resin overmold into Jensen, the second material still would not contact the Ley Jensen stator windings, since the Ley insulating thermoplastic polyester resin overmold completely encapsulates the windings.
Although Ley explicitly states the insulating thermoplastic polyester resin overmold is insulating (Paragraph 0031), Ley does not explicitly state the insulating thermoplastic polyester resin overmold is electrically insulating.  Within the context of the reference, structure, and function of the defined structure, one of ordinary skill in the art would conclude the Ley insulating thermoplastic polyester resin overmold is electrically insulating, as evidenced by Osawa, to provide electric insulation between the Ley windings 54 and the Ley stator core 52 --78 in Figure 7--.  Osawa teaches a similar structure to the defined Ley and Jensen stators, and teaches the insulating material 37/43 between the windings 39 and stator core 35 (see Figure 1) are made of a synthetic resin exhibiting electrical insulating properties (Paragraph 0035).  Therefore, one of ordinary skill in the art would also recognize the Ley insulating thermoplastic polyester resin overmold is electrically insulating.
The modification of Ley into Jensen results in the first material providing insulation (Ley Paragraph 0031, as evidenced by Osawa) at both axial ends (left and right ends of Jensen 12, as viewed in Jensen Figure 1) of the stator teeth (Ishiguro 13c).
As to Claim 26, Jensen, as modified, teaches all the limitations of Claim 25, and continues to teach the first material (Jensen first element, modified by Ley, as described in the Claim 1 rejection above) covers a radially inner surface (when considering the combination of the Ishiguro and Ley teachings, one of ordinary skill in the art would recognize overmolding the Jensen first element would result in covering one of the radially inner surfaces shown in Ishiguro Figures 2/3, once modified into Jensen) of the stator ring (Jensen 12, modified by Ishiguro) with a first thickness (see Jensen Figure 1 in the Claim 2 rejection above); and the second material (Jensen second element, modified by Ley, as described in the Claim 1 rejection above) covers a radially outer surface (as shown in Jensen Figure 1 in the Claim 1 rejection above) of the stator ring (Jensen 12, modified by Ishiguro) with a second thickness (see Jensen Figure 1 in the Claim 2 rejection above); the second material (Jensen Second Element, as shown in Jensen Figure 1 in the Claim 1 rejection above, modified to be the second material, as taught by Ley) does not contact (as shown in Jensen Figure 1) the stator windings (Jensen 11); and the first thickness (see Jensen Figure 1 in the Claim 2 rejection above) is less than the second thickness (see Jensen Figure 1 in the Claim 2 rejection above).
As to Claim 27, Jensen, as modified, teaches all the limitations of Claim 25, and continues to teach a first radial bearing ring (Jensen 4) in sliding contact with (as shown in Jensen Figure 1; Jensen Column 2, Lines 59-68) the rotor axle (Jensen 2); a bearing retainer (Jensen 8) supporting (as shown in Jensen Figure 1) the first radial bearing ring (Jensen 4) and centering (as shown in Jensen Figure 1) the first radial bearing ring (Jensen 4) with respect to (as shown in Jensen Figure 1) the first radial inner reference surface (the surface of pump housing in contact with Jensen bearing retainer 8 in Jensen Figure 1) of the pump housing (as shown in Jensen Figure 1 in the Claim 1 rejection above); the rotor can flange (as shown in Jensen Figure 1 in the Claim 1 rejection above) has a radial distance (as shown in Jensen Figure 1) to the pump housing (as shown in Jensen Figure 1 in the Claim 1 rejection above); and the rotor can (as shown in Jensen Figure 1 in the Claim 1 rejection above) comprises a radial inner centering surface (see Jensen Figure 1 in the Claim 9 rejection above, where the surface shown below is radially in compared to the outer edge of the rotor can flange) centered by (as shown in Jensen Figure 1) radially abutting against (as shown in Jensen Figure 1) a radial outer centering surface (see Jensen Figure 1 in the Claim 9 rejection above, where the surface shown below is radially out compared to the inner edge of the bearing retainer) of the bearing retainer (Jensen 8).

Claims 3 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen, in view of Ishiguro, further in view of Ley, as evidenced by Osawa, in view of bpf.co.uk (see attached Polyesters (Thermoplastic) PETP, PBT, PET pdf from archive.org/web/20150425032955/https://www.bpf.co.uk/plastipedia/polymers/polyesters.aspx, dated 2015), further in view of wikipedia.org/wiki/Noryl (see attached Noryl - Wikipedia pdf from archive.org/web/20161008184001/https://en.wikipedia.org/wiki/Noryl, dated 2016), as evidenced by omnexus.specialchem.com/polymer-properties/properties/dielectric-strength (see attached Dielectric Strength_ Units, Test Methods & Material Table pdf), as evidenced by curbellplastics.com/Research-Solutions/Plastic-Material-Properties/Noryl-Properties (see attached Noryl® Material Properties _ Curbell Plastics pdf).
As to Claim 3, Jensen, as modified, teaches all of the limitation of Claims 1 & 2, but Ley is silent on the exact type of material used for the first or second material, so does not explicitly teach the first material has a higher dielectric strength and/or a higher comparative tracking index than the second material.
The website bpf.co.uk describes the benefits of using PBT, which is a subset of the thermoplastic polyester resin used by Ley in the first material, as being well-suited for moulding (see end of Applications section).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to make the first thermoplastic polyester resin material, as taught by Ley in Jensen, as modified, from PBT, as taught by bpf.co.uk, since they have “excellent wear properties” (bpf.co.uk Properties section) and is well-known for lending itself well to molding (bpf.co.uk Applications section).
The website wikipedia.org/wiki/Noryl describes the benefits of using Noryl, which is a blend of PPO and polystyrene used by Ley in the second material, in molds.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to make the second PPO and polystyrene material, as taught by Ley in Jensen, as modified, from Noryl, as taught by wikipedia.org/wiki/Noryl, since Noryl combines the inherent benefits of PPE resin (affordable high heat resistance, good electrical insulation properties, excellent hydrolytic stability and the ability to use non-halogen fire retardant packages), with excellent dimensional stability, good processibility and low density (wikipedia.org/wiki/Noryl introduction section).
Once the first and second materials are modified to be made of PBT and Noryl, respectively, the first material (PBT) has a higher dielectric strength (see end of paragraph for clarification) and/or a higher comparative tracking index than the second material (Noryl).  The website omnexus.specialchem.com/polymer-properties/properties/dielectric-strength describes PBT as having a dielectric strength of between 15 to 30 kV/mm (see the PBT - Polybutylene Terephthalate row on Page 5).  The website curbellplastics.com/Research-Solutions/Plastic-Material-Properties/Noryl-Properties describes Noryl as having a dielectric strength of 500 V/mm (see the dielectric strength row under the Electrical Properties section).  Therefore, the first material (PBT) has a higher dielectric strength (15 to 30 kV/mm) than the second material (Noryl) dielectric strength (500 V/mm or 0.5 kV/mm).
As to Claim 22, Jensen, as modified, teaches all of the limitation of Claims 20 & 21, but Ley is silent on the exact type of material used for the first or second material, so does not explicitly teach the first material has a higher dielectric strength and/or a higher comparative tracking index than the second material.
The website bpf.co.uk describes the benefits of using PBT, which is a subset of the thermoplastic polyester resin used by Ley in the first material, as being well-suited for moulding (see end of Applications section).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to make the first thermoplastic polyester resin material, as taught by Ley in Jensen, as modified, from PBT, as taught by bpf.co.uk, since they have “excellent wear properties” (bpf.co.uk Properties section) and is well-known for lending itself well to molding (bpf.co.uk Applications section).
The website wikipedia.org/wiki/Noryl describes the benefits of using Noryl, which is a blend of PPO and polystyrene used by Ley in the second material, in molds.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to make the second PPO and polystyrene material, as taught by Ley in Jensen, as modified, from Noryl, as taught by wikipedia.org/wiki/Noryl, since Noryl combines the inherent benefits of PPE resin (affordable high heat resistance, good electrical insulation properties, excellent hydrolytic stability and the ability to use non-halogen fire retardant packages), with excellent dimensional stability, good processibility and low density (wikipedia.org/wiki/Noryl introduction section).
Once the first and second materials are modified to be made of PBT and Noryl, respectively, the first material (PBT) has a higher dielectric strength (see end of paragraph for clarification) and/or a higher comparative tracking index than the second material (Noryl).  The website omnexus.specialchem.com/polymer-properties/properties/dielectric-strength describes PBT as having a dielectric strength of between 15 to 30 kV/mm (see the PBT - Polybutylene Terephthalate row on Page 5).  The website curbellplastics.com/Research-Solutions/Plastic-Material-Properties/Noryl-Properties describes Noryl as having a dielectric strength of 500 V/mm (see the dielectric strength row under the Electrical Properties section).  Therefore, the first material (PBT) has a higher dielectric strength (15 to 30 kV/mm) than the second material (Noryl) dielectric strength (500 V/mm or 0.5 kV/mm).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen, in view of Ishiguro, further in view of Ley, as evidenced by Osawa, in view of bpf.co.uk (see attached Polyesters (Thermoplastic) PETP, PBT, PET pdf from archive.org/web/20150425032955/https://www.bpf.co.uk/plastipedia/polymers/polyesters.aspx, dated 2015), further in view of wikipedia.org/wiki/Noryl (see attached Noryl - Wikipedia pdf from archive.org/web/20161008184001/https://en.wikipedia.org/wiki/Noryl, dated 2016), as evidenced by softei.com (see attached PBT plastic protects to 5VA flammability rating - Softei.com pdf from softei.com/pbt-plastic-protects-to-5va-flammability-rating/), as evidenced by polymerplastics.com (see attached Noryl _ Polymer Plastics Company, LC pdf from polymerplastics.com/mechanical_noryl.shtml), as evidenced by wikipedia.org/wiki/UL_94 (see attached UL 94 - Wikipedia pdf from wikipedia.org/wiki/UL_94).
As to Claim 4, Jensen, as modified, teaches all of the limitation of Claim 1, but is silent on the exact type of material used for the first or second material, so does not explicitly teach the second material has a lower flammability rating than the first material.
The website bpf.co.uk describes the benefits of using PBT, which is a subset of the thermoplastic polyester resin used by Ley in the first material, as being well-suited for moulding (see end of Applications section).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to make the first thermoplastic polyester resin material, as taught by Ley in Jensen, as modified, from PBT, as taught by bpf.co.uk, since they have “excellent wear properties” (bpf.co.uk Properties section) and is well-known for lending itself well to molding (bpf.co.uk Applications section).
The website wikipedia.org/wiki/Noryl describes the benefits of using Noryl, which is a blend of PPO and polystyrene used by Ley in the second material, in molds.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to make the second PPO and polystyrene material, as taught by Ley in Jensen, as modified, from Noryl, as taught by wikipedia.org/wiki/Noryl, since Noryl combines the inherent benefits of PPE resin (affordable high heat resistance, good electrical insulation properties, excellent hydrolytic stability and the ability to use non-halogen fire retardant packages), with excellent dimensional stability, good processibility and low density (wikipedia.org/wiki/Noryl introduction section).
Once the first and second materials are modified to be made of PBT and Noryl, respectively, the second material (Noryl) has a lower flammability (see end of paragraph for clarification) than the first material (PBT).  The website softei.com describes PBT as having a flammability rating of 5VA according to the UL94 standard.  The website polymerplastics.com describes Noryl as having a flammability rating of V-1 according to the UL94 standard.  When referencing the Classifications section in wikipedia.org/wiki/UL_94, rating V-1 is a lower flammability rating than 5VA.  Therefore, the second material (Noryl) has a lower flammability rating (V-1) than the first material (PBT) flammability rating (5VA).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen, in view of Ishiguro, further in view of Ley, as evidenced by Osawa, further in view of Takeshita (U.S. PGPub 2010/0215505).
As to Claim 10, Jensen, as modified, teaches all the limitations of Claims 1 & 9, but does not teach the radial inner centering surface of the rotor can has at least three radial projections; or the radial outer centering surface of the bearing retainer has at least three radial projections; or the radial inner centering surface of the rotor can has at least three radial projections and the radial outer centering surface of the bearing retainer has at least three radial projections.
Takeshita describes a connection means between two cylindrically shaped structures in an impeller pump, and teaches the use of at least three (Figure 5 shows more than three) projections (23/24) facing toward the axis (J in Figure 3) of an outer cylinder (21), where the projections (23/24) are used as a press-fit means (Paragraph 0042) to attach an inner cylinder (31).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use projections, as taught by Takeshita, on the radial outer centering surface of the bearing retainer, as taught Jensen, as modified, to retain the inner cylinder while reinforcing the strength of the outer cylinder.
Once the projections, as taught by Takeshita, are modified onto the radial outer centering surface of the bearing retainer, as taught by Jensen, as modified, Jensen, as modified, teaches the radial inner centering surface of the rotor can has at least three radial projections (since Jensen, as modified, teaches the second option of the Markush claim, teaching this option is not required); or the radial outer centering surface (see Jensen Figure 1 in the Claim 9 rejection above) of the bearing retainer (Jensen 8) has at least three radial projections (Takeshita 23/24); or the radial inner centering surface of the rotor can has at least three radial projections and the radial outer centering surface of the bearing retainer has at least three radial projections (since Jensen, as modified, teaches the second option of the Markush claim, teaching this option is not required).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen, in view of Ishiguro, further in view of Ley, as evidenced by Osawa, further in view of Kinoshita (U.S. Patent 5,964,536).
As to Claim 11, Jensen, as modified, teaches all the limitations of Claims 1 & 9, but does not teach the bearing retainer comprises a radial outer bearing retainer surface having at least three radial projections radially abutting against the first radial inner reference surface of the pump housing and centering the bearing retainer with respect to the first radial inner reference surface of the pump housing.
Kinoshita describes a leaf spring based support retainer for a bushing, and teaches the bearing retainer (26) comprises a radial outer bearing retainer surface (see Figure 8 below) having at least three (Figure 6 shows eight projections) radial projections (54) radially abutting against (as shown in Figure 1) the first radial inner reference surface (the inner surface of 10, as shown in Figure 1) of the housing (10) and centering (since the projections are equally spaced, the projections will center the bearing retainer 26) the bearing retainer (26) with respect to (as shown in Figure 1) the first radial inner reference surface (the inner surface of 10, as shown in Figure 1) of the pump housing (10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the bearing retainer projections, as taught by Kinoshita, on the bearing retainer, as taught by Jensen, as modified, to “hold the bearing in the predetermined place within the housing (Column 5, Lines 64-65)”.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen, in view of Ishiguro, further in view of Ley, as evidenced by Osawa, further in view of Mikkelsen (U.S. PGPub 2011/0033321).
As to Claim 12, Jensen, as modified, teaches all the limitations of Claim 1, but does not teach a bayonet ring securing the stator housing to the pump housing, wherein the bayonet ring is resiliently preloaded for axially biasing the stator housing against the pump housing towards the impeller.
Mikkelsen describes a canned internal rotor electric motor actuated impeller pump, and teaches a bayonet ring (the right side if 14, in Figure 1, containing recesses 312) securing (Paragraph 0035) the stator housing (4) to the pump housing (14), wherein the bayonet ring (the right side if 14, in Figure 1, containing recesses 312) is resiliently preloaded (via limbs 315; Paragraph 0035) for axially biasing (see end of paragraph for clarification) the stator housing (4) against the pump housing (14) towards the impeller (26).  The limbs 315 of recesses 312 extend circumferentially around the inner surface of pump housing 14, creating the bayonet ring.  Once the stator housing 4 is axially inserted, via engagement elements 310, into the first limb 314 of recesses 312, the stator housing can be rotated into limbs 315.  Once in this position, the limbs 315 will prevent the stator housing 4 from moving axially, so one of ordinary skill in the art would consider the bayonet ring to be biasing the stator housing towards the impeller 26 which is located at the left side of pump housing 14 when the pump is fully assembled.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to connect the pump and stator housings, as taught by Jensen, as modified, with a bayonet ring, as taught by Mikkelsen, to “create a safeguard against an unintended release of the pump housing and stator housing (Paragraph 0018).”

Response to Arguments
Applicant's arguments filed 03/29/2022 have been fully considered but they are not fully persuasive.
Regarding the 112 rejections, Applicant overcame the previous rejections with the submitted amendments.  New rejections, due to the amendments, are presented above.
Regarding the 103 rejections for Claims 1, 20 & 25, Applicant argues, “Jensen et al., Ishiguro, Ley et al. and Osawa et al. as a whole do not teach and do not suggest a first surface portion of a stator core that serves as a bobbin former for stator windings to be spooled on, wherein a first material forms bobbin webs projecting axially from the stator core and keeping the windings laterally in place and insulated at both axial ends of stator teeth and a second surface portion of the stator core is overmolded with a second material forming walls of a stator housing, wherein the second material has no contact with the stator windings”.  Examiner disagrees.  As described in the Claim 1, 20 & 25 rejections above, Jensen, as modified, teaches each of the disputed limitations.  However, a rejection of the statement is provided below for further clarification.
Jensen, as modified, teaches a first surface portion (see Jensen Figure 1 in the Claim 1 rejection above) of a stator core (Jensen 12) that serves as a bobbin former (see 112(b) rejection for interpretation clarification; the Ley bobbin, as shown in the Ley Figure 7 in the Claim 1 rejection above, is partially formed on the first surface) for stator windings (Jensen 11) to be spooled on (as shown in Ley Figure 7), wherein a first material (Ley 57) forms bobbin webs projecting axially from (as shown in the Ley Figure 7 in the Claim 1 rejection above) the stator core (Jensen 12) and keeping the windings (Jensen 11) laterally in place (since the windings are fully encapsulated by the first material, one of ordinary skill in the art would conclude the bobbin webs created by the first material keeps the winding laterally in place) and insulated (Ley Paragraph 0031, as evidenced by Osawa) at both axial ends (left and right ends of Jensen 12, as viewed in Jensen Figure 1) of stator teeth (Ishiguro 13c) and a second surface portion (as shown in Jensen Figure 1 in the Claim 1 rejection above) of the stator core (Jensen 12) is overmolded with (Ley Paragraph 0029) a second material (the Jensen second element modified with the Ley thermoplastic blend of polyphenylene oxide (PPO) and polystyrene (PS) resin in Ley 50) forming walls of a stator housing (as shown in Jensen Figure 1 in the Claim 1 rejection above), wherein the second material (the Jensen second element modified with the Ley thermoplastic blend of polyphenylene oxide (PPO) and polystyrene (PS) resin in Ley 50) has no contact with (as shown in Jensen Figure 1 and Ley Figure 7) the stator windings (Jensen 11)”.
The rest of Applicant’s 103 arguments for Claims 1, 20 & 25 appear to rely on each of the references separately.  However, the rejections do not rely on the references on their own individually.  The rejections rely on a combination of each of the references as described above.
 Therefore, the combination of Jensen (U.S. Patent 4,465,437), in view of Ishiguro (U.S. PGPub 2012/0014819), further in view of Ley (U.S. PGPub 2014/0271280), as evidenced by Osawa (U.S. PGPub 2002/0047397) teaches all of the limitations of Claims 1, 20 & 25, as described above.

	No further arguments have been made by Applicant in support of the dependent claims as containing allowable material.  Because of this, each of the rejections are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID N BRANDT/Examiner, Art Unit 3746                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746